  Case: 1:14-cv-02083 Document #: 70 Filed: 05/10/19 Page 1 of 21 PageID #:338




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA and the          )
STATE OF ILLINOIS, ex rel. KATHERINE      )
VERHULST ,                                )
                                          )
                         Plaintiffs,      )
                                          )
                 v.                       )
                                          )
QUALITY THERAPY &                         )
CONSULTATION, INC., THE CARLTON           )
AT THE LAKE, INC., LAKE SHORE             )
HEALTHCARE AND REHABILITATION             )
CENTRE LLC, RIDGEVIEW REHAB &             )
NURSING CENTER, THE WESTWOOD              )
MANOR, INC., WINSTON MANOR                )
CONVALESCENT & NURSING HOME,              )
BALMORAL HOME, INC., ATRIUM               )
HEALTH CARE CENTER LTD., and              )   No. 14 C 2083
NORRIDGE GARDENS,                         )
                                          )   Judge Durkin
                         Defendants.      )
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff-Intervenor,   )
                                          )
                 v.                       )
                                          )
QUALITY THERAPY &                         )
CONSULTATION, INC., THE CARLTON           )
AT THE LAKE, INC., LAKE SHORE             )
HEALTHCARE AND REHABILITATION             )
CENTRE LLC, RIDGEVIEW REHAB &             )
NURSING CENTER, BALMORAL HOME,            )
INC., and FRANCES PARISE,                 )
                                          )
                         Defendants.      )
Case: 1:14-cv-02083 Document #: 70 Filed: 05/10/19 Page 2 of 21 PageID #:339
Case: 1:14-cv-02083 Document #: 70 Filed: 05/10/19 Page 3 of 21 PageID #:340
Case: 1:14-cv-02083 Document #: 70 Filed: 05/10/19 Page 4 of 21 PageID #:341
Case: 1:14-cv-02083 Document #: 70 Filed: 05/10/19 Page 5 of 21 PageID #:342
Case: 1:14-cv-02083 Document #: 70 Filed: 05/10/19 Page 6 of 21 PageID #:343
Case: 1:14-cv-02083 Document #: 70 Filed: 05/10/19 Page 7 of 21 PageID #:344
Case: 1:14-cv-02083 Document #: 70 Filed: 05/10/19 Page 8 of 21 PageID #:345
Case: 1:14-cv-02083 Document #: 70 Filed: 05/10/19 Page 9 of 21 PageID #:346
Case: 1:14-cv-02083 Document #: 70 Filed: 05/10/19 Page 10 of 21 PageID #:347
Case: 1:14-cv-02083 Document #: 70 Filed: 05/10/19 Page 11 of 21 PageID #:348
Case: 1:14-cv-02083 Document #: 70 Filed: 05/10/19 Page 12 of 21 PageID #:349
Case: 1:14-cv-02083 Document #: 70 Filed: 05/10/19 Page 13 of 21 PageID #:350
Case: 1:14-cv-02083 Document #: 70 Filed: 05/10/19 Page 14 of 21 PageID #:351
Case: 1:14-cv-02083 Document #: 70 Filed: 05/10/19 Page 15 of 21 PageID #:352
Case: 1:14-cv-02083 Document #: 70 Filed: 05/10/19 Page 16 of 21 PageID #:353
Case: 1:14-cv-02083 Document #: 70 Filed: 05/10/19 Page 17 of 21 PageID #:354
Case: 1:14-cv-02083 Document #: 70 Filed: 05/10/19 Page 18 of 21 PageID #:355
Case: 1:14-cv-02083 Document #: 70 Filed: 05/10/19 Page 19 of 21 PageID #:356
Case: 1:14-cv-02083 Document #: 70 Filed: 05/10/19 Page 20 of 21 PageID #:357
Case: 1:14-cv-02083 Document #: 70 Filed: 05/10/19 Page 21 of 21 PageID #:358
